              Case 2:19-mj-00102-CKD Document 37 Filed 01/27/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00102-CKD
12                                  Plaintiff,
                                                          FINDINGS AND ORDER EXTENDING TIME
13                           v.                           FOR PRELIMINARY HEARING PURSUANT TO
                                                          RULE 5.1(d) AND EXCLUDING TIME
14   ARMANDO CHRISTOPHER TABAREZ,
                                                          DATE: January 29, 2021
15                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Hon. Carolyn Delaney
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter. The Court hereby
19
     finds that the Stipulation, which this Court incorporates by reference into this Order, demonstrates good
20
     cause for an extension of time for the preliminary hearing date pursuant to Rule 5.1(d) of the Federal
21
     Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
     ///
27
     ///
28

      [PROPOSED] FINDINGS AND ORDER                        1
                Case 2:19-mj-00102-CKD Document 37 Filed 01/27/21 Page 2 of 2


 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.       The date of the preliminary hearing is extended to March 12, 2021 at 2:00 p.m.

 3         2.       The time between January 29, 2021, and March 12, 2021, shall be excluded from

 4 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.       Defendant shall appear at that date and time before the Magistrate Judge on duty.

 6

 7         IT IS SO ORDERED.

 8 Dated: January 27, 2021
                                                     _____________________________________
 9
                                                     CAROLYN K. DELANEY
10                                                   UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
